DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, Claims 1-2, are drawn to a method for establishing a diagnostic question set of a data analysis framework for a new user, the method comprising:
	Step a of establishing a question database…collecting solving result data…applying the result data to the data analysis framework, thereby calculating modeling vectors…
	Step b of extracting, from the question database, at least one candidate question…
	Step c of identifying a user for whom solving result data exist…and another question for which solving result data of the user exists;
	Step d of applying only the solving result data…to the data analysis framework…calculating a modeling vector of a virtual user;
	Step e of applying the modeling vector of the virtual user…calculating a virtual correct answer probability…
	Step f of comparing the virtual correct answer probability with the actual solving result data…and averaging the comparison result…thereby calculating a predicted probability… (Claim 1) and establishing candidate questions for which the predicted probability is within a threshold value as the diagnostic question set. (Claim 2).
	Group II, Claims 3-4, are drawn to a method for interpreting analysis results 5through an unsupervised learning-based data analysis framework, the method comprising: 
	step a of establishing a question database …collecting solving result data of a user…10applying the solving result data to the data analysis framework, thereby forming at least one cluster for the questions and/or the user; 
	step b of randomly extracting at least one piece of first data from the cluster and of selecting a first 15label for interpreting the first data; 
	step c of assigning the first label to data having similarity within a threshold value range with the first data out of the data included in the cluster; 
	step d of randomly extracting at least one piece 20of second data out of data having similarity outside the threshold value range with the first data and of selecting a second label for interpreting the second data; 
	step e of assigning the second label to data 25having similarity within a threshold value with the second data out of the data included in the cluster; 
	and step f of interpreting the cluster using the first label and the second label…(Claim 3) and arranging learning elements of a specific subject in a tree structure to generate a metadata set for the learning elements of the subject; 35 classifying the learning elements in an analysis 23 group unit to generate indexing information of the metadata; and utilizing the indexing information of the metadata as the first label and the second label.(Claim 4)

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of Step a of establishing a question database…collecting solving result data…applying the result data to the data analysis framework…, this technical feature is not a special technical feature as it Baraniuk et al.(US 20140279727 A1)  Specifically, Baraniuk teaches the recites limitations in Claim 1, see the rejection of Claim 1 in the 35 U.S.C. 102 section below.  
Group I contains the special technical features of modeling vectors, solving result data, calculating virtual correct answer probabilities, and calculating a predicted probability from an average comparison to establish candidate questions for which the predicted probability is within a threshold value.(see claims 1-2) which is a different special technical feature than Group II, wherein  clusters are formed, labels are assigned and selected, similarity within a threshold value range is assigned of the data included in the cluster, randomly extracting data having similarity outside the threshold value range, assigning second labels to data having similarity within a threshold, interpreting the cluster using first and second labels, and arranging learning elements of specific subject matter in a tree structure.(see claims 3-4)
  The difference between the recited steps of claims 1-2 and 3-4 are not trivial features, nor are the claims drawn to simple subject matter that would only require minimal search.
	A telephonic voicemail left by Katherine Lobel-Rice on 04/22/2012 discloses that a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-2.  Affirmation of this election must be made by applicant in replying to this 3-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0062549, filed on 05/19/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 
Claim 1 recites the limitations "the actual solving result data” and “the other question”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 is rejected as being indefinite as it depends upon an indefinite claim and fails to cure the deficiencies of the indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-2 are rejected under 25 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
	Step 1 – Claim 1 recites a method comprising a series of steps such as and thus fall within the statutory categories.
	Step 2A Prong 1 – The limitations of establishing a diagnostic question set of a data analysis framework…, establishing a question database, applying solving result data to the data analysis framework, thereby calculating modeling vectors, extracting from the question database, at least on candidate questions, identifying a user for whom solving result data for the candidate question exists…, applying only the solving result data…to the data analysis framework. Calculating a modeling vector of a virtual user, applying the modeling vector of the virtual user, thereby calculating a virtual correct answer probability for the other question, and comparing the virtual correct answer 

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of collecting solving result data which is nothing more than insignificant extra-solution activities (see MPEP 2106.05(G) (3)). Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting solving result data is nothing more than an insignificant extra-solution activity (see MPEP 2106.05(G) (3) (IV)). The claim is not patent eligible.






Regarding Claim 2,

Claim 2 recites establishing candidate questions for which the predicted probability is within a threshold value as the diagnostic question set.  These limitations, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. A human can manually establish candidate questions for which the predicted probability is within a threshold using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baraniuk et al. (US 20140279727 A1); herein Baraniuk.

Regarding Claim 1,
	 Baraniuk teaches a method for establishing a diagnostic question set of a data analysis framework for a new 5user, the method comprising: step a of establishing a question database including a plurality of questions, of collecting solving result data of the user for the questions,([0069] – [0071], [0361]-[0362], [0485], discloses questions and corresponding answers provided by users are stored in a memory (i.e. database)) and of applying the solving result data to the data analysis 10framework, thereby calculating modeling vector(s) of the questions and/or the user;([0078] – [0079], discloses vectors that represent concept knowledge of the learner(i.e. the modeling vector for the user based on the selected answers/responses) and question concept association of the question with respect to the intrinsic difficult of the questions.
	step b of extracting, from the question database, at least one candidate question for establishing the diagnostic question set; ([0069]-[0071], questions are accessed from the server. [0078] – [0079] discloses that the learning model uses a q number of questions (as the extracted questions forming the diagnostic question set)
	15step c of identifying a user for whom solving result data for the candidate question exists, and another question for which solving result data of the user exists;([0078] – [0080], discloses N total number of users with corresponding response data of the users (as the solving result data). model includes a binary response value where 1 and 0 indicate correct and incorrect responses.
	step d of applying only the solving result data of 20the user for the candidate question to the data analysis framework, thereby calculating a modeling vector of a virtual user; ([0078] – [0080], discloses vectors that represent concept knowledge of the learner (i.e. vector for the user based on the answers selected)
	step e of applying the modeling vector of the virtual user, thereby calculating a virtual correct 25answer probability for the other question;([0078]-[0079], [0206], Table 4, discloses calculations using the modeling vectors to determine the likelihood of user selecting the correct answer choice. Table 4 shows the correct answer likelihood.
	 and step f of comparing the virtual correct answer probability with the actual solving result data of the user for the other question, and of averaging the comparison result according to the number of the users, 30thereby calculating a predicted probability for the candidate question.([0194],[0206]-[0211], [0214], [0560], discloses that the average rate of correct answers of all learners(users) to all questions is calculated and the expected grade may be predicted of a user by taking the expectation(i.e. computing the average) of the predicted grade distribution over all questions.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk et al. (US 20140279727 A1); herein Baraniuk, in view of Swank et al. (US 10043410 B1); herein Swank.


Regarding Claim 2,
	Baraniuk teaches the method as claimed in claim 1 (and thus the rejection of claim 1 is incorporated herein).
	Baraniuk does not explicitly teach, but Swank teaches, in an analogous system, establishing candidate questions for which the 22 predicted probability is within a threshold value as the diagnostic question set.(Col. 10, lines 59-67, col. 11, lines 1-17, discloses that questions for a user are presented based on their grade level, which is adjusted based on the user’s mastery of questions. A user is considered to have mastered a subject when the probability of the user answering the questions is greater than or equal to a threshold.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the learning system of Baraniuk to include the questions presented based on a user’s mastery, as taught by Swank. One of ordinary skill in the art would have been motivated to make the combination in order to improve (Swank, Col. 10, lines 15-25)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.D./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184